Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 24 October 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            New-York Oct. 24th. ‘99
          
          The following is an Extract of a — letter recd. from Col: Parker dated Winchester Oct. 16th. 1799—
          “Four Soldiers deserted a few nights ago; But were all fortunately taken two of them, who were most guilty, I have put in irons, as I think it absolutely necessary to make an example of them. As I do not know where to direct to General Pinckney, I beg Sir that you will order a general Court Martial, as I think it will be extremely necessary—to punish them capitally, as an example to others”—
          As I do not conceive myself —— to order a Court Martial at Harper’s ferry, you will please to attend to his request—
          Not conceiving myself authorised to order a Court Martial within the limits of yr. Commd. I transmit you this information in order that you may give the necessary directions
          With great esteem I am Sir &c
          General Pinckney—
        